Citation Nr: 1726117	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement a compensable rating for hypertension.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Paul Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1990 and from January 1991 to February 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has filed a March 2015 notice of disagreement (NOD) with a March 2015 rating that denied service connection for traumatic brain injury (TBI) and obstructive sleep apnea (OSA) and an August 2014 NOD with an August 2013 RO determination which denied service connection for headaches, multiple sclerosis, low back pain and cervical strain and with the rating and effective date assigned for a grant of service connection for post-traumatic stress disorder.  The RO is shown to be developing these matters through the Decision Review Officer (DRO) process per DRO letters issued for these respective decisions in June 2016 and November 2014.  Thus there is no need to remand these matters to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West 12 Vet App. 238, 240-241 (1999).

Throughout the course of this appeal, the Veteran has raised the issue of entitlement to a TDIU.  Although a freestanding claim for TDIU was previously denied in a March 2015 rating decision and was not appealed, the Veteran has again raised the issue in the context of her hypertension claim, specifically naming hypertension in formal TDIU claims filed in February 2014 and June 2014.  The Board is cognizant that a claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability; thus, the claim for a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

The Veteran testified before the undersigned Veteran's Law Judge at a hearing held at the RO in Detroit, Michigan in January 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is needed for further development and due process matters regarding the issues on appeal.  

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2016).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  Compare 38 C.F.R. § 19.37(a), with 38 C.F.R. § 20.1304(c) (2016) (allowing for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board).  Additionally, it should be noted that provision of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013, such as this case, where the substantive appeal (VA Form 9) was received on January 8, 2013.

Here, after the RO issued a November 2012 statement of the case (SOC), the most recent adjudication of the appealed issue, additional pertinent evidence was obtained.  The AOJ certified the appeal to the Board on February 7, 2013 per a VA Form 8, Certification of Appeal, dated February 7, 2013 (regarding the increased rating for hypertension issue).  However, the case was not transferred to the Board until April 2017.

The additional evidence includes a September 2014 VA examination, private records received in December 2014 and over a thousand pages of VA records received between December 2014 and February 2017, that include pertinent findings with respect to the appealed issue of hypertension.  These include records showing blood pressure readings and medication prescribed for hypertension.  

In addition the September 2014 VA examination is the most recent VA examination of record.  Since that time the Veteran has provided lay evidence including testimony in her January 2017 hearing suggesting worsening hypertension since this examination.  Her testimony included descriptions of blood pressure readings that if confirmed, could potentially meet the criteria for as much as a 40 percent rating, with diastolic readings over 120 reported.  See Transcript at 14-17, 26; see also 38 C.F.R. § 4.104, Diagnostic Code 7101.  She also submitted home blood pressure readings in February 2017 suggestive of possibly worsening blood pressure with systolic readings approaching 200 (for a 20 percent rating under Diagnostic Code 7101 a diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more is required-some of the home readings included systolic readings of 198 and 192).  Additionally she appears to suggest other possible symptoms she attributes to hypertension including headaches, passing out as well as from side effects of medication.  She added that she was unable to donate plasma due to hypertension. See Transcript pg. 9-12, 16-18; see also January 2013 VA Form I-9.  

In light of the above suggesting that the Veteran's service-connected hypertension has worsened in severity, the Board must remand this appeal to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Furthermore the Board finds that the evidence throughout the pendency of this appeal, to include the VA examinations from July 2010 and September 2014, plus the medical treatment records throughout the pendency of the appeal (and prior to the appeal) show the Veterans hypertension to be continuously controlled by medication.  This suggests that the Veteran's hypertension may meet the criteria for a 10 percent rating for hypertension with a history of diastolic pressure predominantly 100 or more or due to requiring continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus on remand the RO should consider the appropriateness of assigning at minimum a 10 percent rating during the pendency of this appeal, in light of the evidence showing the Veteran to be on medications (currently shown to be 3 separate types of medication).    

Finally, the Board notes that the claim for a TDIU rating is inextricably intertwined with the increased rating and service connection issues, as a change in the rating of these service-connected disabilities might have an impact upon the TDIU matter.  The Board presently notes that in addition to the current increased rating matter pending, there are additional service connection claims pending following the filing of NODs as referenced in the Introduction.  Currently her service-connected disabilities are Major Depressive Disorder, rated as 50 percent disabling from October 4, 201, and hypertension rated at 0 percent from February 9, 2007.  Presently the scheduler criteria for TDIU is not met but the outcome of this remand and the additional pending service connection claims could have an impact on the TDIU claim.  For any period under consideration where the Veteran does not meet the scheduler criteria for TDIU, extraschedular consideration may be appropriate under 38 C.F.R. § 4.16(b).  


Accordingly, the case is REMANDED for the following actions:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of hypertension to include any additional records from the VA facility since April 27, 2017.

2.  After completing #1, schedule the Veteran for a VA hypertension examination to determine the current severity of her hypertension.   The examiner is asked to address and all symptoms of hypertension.  If necessary, schedule separate examinations to address any separate manifestations, including claimed headaches and episodes of passing out.  

The examiner should comment on the effect that the service-connected hypertension (and any manifestations) has on her ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability.

The examiner must provide a comprehensive rationale for all opinions expressed.  

3.  Thereafter, following the completion of the above and any additional development deemed necessary (including any development of the TDIU on an extraschedular basis, if so indicated), readjudicate the issues on appeal, in light of the additional evidence obtained and should consider the appropriateness of assigning at least a minimum rating for the hypertension in light of the evidence showing treatment for hypertension with continuous medication throughout the pendency of this appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


